DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 12/25/2020 and 1/29/2020 have been entered.

Election/Restrictions
Applicant’s election without traverse of species A drawn to embodiment (1)-1 in the reply filed on 1/31/2020 is acknowledged. The species is covered in claims 14-15, claims 16-19 remain withdrawn as they are directed to a non-elected species.

Response to Amendment
Claims 14 and 15 are presented. Claim 14 is amended. Applicant has made two sets of heavy amendments to the claims on 1/29/2021 and 12/25/2020. As pointed out by applicant in the preceding remarks deletion of the term control system and references to the control system has changed the interpretation under 35 USC 112f means plus function and overcome the written description issue. The deletion of metal powder and a recording part similarly overcome the written description rejections. 

Response to Arguments
Applicant provides remarks with substantial discussion regarding the amendments made 12/25/2020 and 1/29/2020 to the extent the associated language has been removed those arguments are moot. 
In the response dated 12/25/2020 pages 19-20 Applicant argues that the limitation about the possibility of raised portions being present is definite. Applicant’s remarks have clarified how the claim is to be interpreted for the record such that the particular indefiniteness problem has been overcome. However, the explanation and accompanying amendment do not appear to have a basis in the original specification. The language has been changed from the original “likelihood” to “possibility” and the concept of “correct” is not found in the specification. A rejection under 35 USC 112a has been included detailing this. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “such that said possibility of raised sintered portions being present is correct”. The term and concept of “correct” as it used here does not appear in the specification as originally filed. Applicant has further explained that point of this language is that all raised portions are stocked but not all stocked portions are raised, see remarks 12/25/2020 pages 19-20. In other words the positions of the raised portions are same or a subset of the stocked positions but not a larger set. While this a clear explanation, written description of this concept is not easily found in the specification. Further Applicant does not provide a citation in the remarks as to where support can be found. For these reasons The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. See 2163.06. 
Claim 15 is rejected due to dependency on claim 14.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 begins by reciting a step which is performed after another step (claim 14 line 3). This phrase remains an issue even with the addition of a powder deposition step in (1)-1. The ordering of the steps is not clear. The claim seems to be open to an interpretation where the opening clause in lines 3-6 is required to be performed recursively. In other words line three says “after formation of each powder layer with a predetermined thickness, sintering each powder layer” so after step (1)-1 this clause would be triggered and it’s not clear how and when the sintering should occur as there are additional sintering steps in (2). Claim 14 line 7 also invokes the formation of a powder layer, this instance presents the same ambiguity. This amounts to a lack of antecedent basis for the powder layer. Since the requirement to sinter appears twice and the ordering of the steps is unknown the claim is indefinite. 
It may be beneficial for clarity of the claim to strike the language appearing in lines 3-8. This section as it is currently written does not provide any further limitation than the limitations found in the labelled steps (1)-(3). Removal may improve the claim by eliminating the circular reference to the layer formation/sintering step and the lack of clarity regarding the chronological order of the steps. The language could be replaced with a requirement to repeat steps (1)-(3) to form each layer of an additive manufacturing process. 

Claim 14 recites step (1)-2. In short this step presents an issue as to what is and is not actively required by the method. The intent of this section can be parsed from reading the specification as a whole. It appears this step is directed towards a step of comparing a diameter or an area of a cross-section feature of a deposited layer to a certain set value to determine which is greater. To be direct, the language in claim (1)-2 does not clearly convey or require this concept. The section is more verbose than need be to adequately convey the active process step required. The section discusses the coordinates related to the compared feature but does not positively require anything of the coordinates. More than half the language in the step is not a part of any positively claimed step or 

Claim 14 recites “at the region of a shaping path which is formed” in step (2)-2 (i). It’s not entirely clear what this section means as the language is difficult to understand and appears to be covering multiple ideas. Step (2)-2-(i) appears to be directed toward stocking the coordinates of the feature with a diameter or area greater than a preset value. The step does not make this clear. The term “coordinates” as it is used is vague and is not directly tied to the positon of the feature that was part of the comparison. For this reason the claim is indefinite. From what can be determined from the specification the step appears to require the following; in the case that the one of the cross-sectional circular area and the diameter of the circular area is not greater than the predetermined value such that said possibility of raised sintered portions being present is correct, temporarily stocking an X, Y, and Z coordinate corresponding to the position of cross-section feature which has an area or a diameter greater than the preset value. 
It is suggested the language quoted above about the shaping path is removed in its entirety as it does appear to have a purpose or positively require anything. 

Claim 15 is rejected due to dependency on claim 14.

It is noted that the suggestions given to overcome any of the issues raised regarding 35 USC 112b are simply suggestions. They are provided to highlight the difference between clear and conscience language and the current claim language as it is difficult to otherwise articulate some of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J KACHMARIK whose telephone number is (571)272-8539.  The examiner can normally be reached on M-Th 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736